                                                                       CLtïnK'3 OFFICE U.S.D9:-r
                                                                           ATCHARLOU EI        . COURT

                                                                           v yx F          /,L.f.,VA
                                                                               MAt)3 zû
                                                                                      q'
                                                                                       q 00./
                                                                          JUL c.Du L. .
                                                                                      ?. . r?-c-ax
                     IN THE UNITED STATESDISIN CT COURT                  BV'
                                                                           '
                                                                          **      J       .
                    FOR TH E W ESTER N DISTW CT OF VIRG ING                    D P    , 'kzr
                                                                                           '
                                                                                           tlr
                         CH ARI,OTTESVILLE DW ISION


   UM TED STATES OF AM EW CA                  :
                                              :
               V.                                 CaseN o.3:18cr25

   BENJAM G D R AK E DALEY
                                  PLEA A GREEM ENT

          I have agreed to enter into a plea agreem entwith the United States of Am erica,
   pursuantto Rule 11oftheFederalRulesofCrim inalProcedure.Itm derstand thatthisple:
   agreem entexpireson M ay 3,2019, a'ndthatIm ustçnterthisguilty pleaby oron thatdate,
   unlessan extension isagreed upon by theUnited StatesAttom ey'sOffice forthe W estern
   DistrictofVirginia.

          Theterm sand conditionsofthisagreementare asfollow s:

   A. CH ARG EIS) TO W H ICH I A M PLEAD G G GG                TY AND W M VER OF
      W G HTS

       1. The Chareesand PotentialPunishm ent

         M y attom eyhasinformed meofthenatureofthechargets)andtheelementsofthe
   chargets)thatmustbeproved by theUnited Statesbeyond areasonabledoubtbefore1
   could be found guilty ascharged.

          lwillenteraplea ofguilty to Count1 ofthe Indictm ent.

        Count1 chargesm e with Conspiracy to ltiot,in violatioh of18U.S.
                                                                  .    C.j371.The
   maximum statutorypenaltyisafilleof$250,000,aimprisonmentforaterm offiveyears,
   plusaterm ofsupervised releajeofthree years.

          Iunderstandrestitutionmaybeordered,myassetsmaybesubjectto forfeiture,and
    feesm ay beimposed to pay forincarceration,supervisedrelease,and costsofprosecution.
    lnaddition,a$100 specialassessment,pursuantyo 18U.S.C.j3013,willbeimposedper


                                                            Defendant'sJ'
                                                                        a2/2J/.
                                                                              çJ
                                        Page 1of 17
                                                  r




Case 3:18-cr-00025-NKM-JCH Document 113 Filed 05/03/19 Page 1 of 12 Pageid#: 640
    felony countofconviction. Ifurtherunderstand my supervised releasem ay be revoked if
    Iviolate itstermsand conditipns. lunderstand aviolation ofsupervise'd release increases
    thepossibleperiod ofincarceration.

    believelitam pleadinggjltyasdescribedabovebecauseIam infactguiltyandbecausel
               isin m y bestmterestto do so and notbecause ofany threatsorprom ises There
                                                                                  .

    hasbeen no promise m ade whatsoeverby anyone as to whatthe finaldisposition ofthis
    m atterwillbe.

       2. W aiver ofconstitutionalR iehtsUpon a Plea ofGuiltv
          lacknowledgeIhavehad al1ofm y rightsexplaiùed to me and Iexpressly recor ize
    lhave the following constitutionalrightsand,by voluntarily pleading guilty,Iknowingly
    waive and giveup thesevaluable constim tionalrights:

          a. Therightto plead notguilty and persistin thatplea;   .


          b. '
             Iherighttoaspeedy andpublicjurytrial;
          c. Therightto assistance ofcounselatthattrialand in any subsequentappeal;
          d. Therightto rem ain silentattrial;
          e. Therightto testify attrial;
          f. Therightto congontand cross-examinew itnessescalled by thegovernm ent;
          g. Therightto presentdvidence and wim essesin m y own behalf;
          h. Therightto compulsory processofthecourt;
          i. Therightto compeltheattendance ofwitnessesattrial;
          j. Therighttobepresumedinnocent;
          k. '
             Fherightto aunanimousguilty verdict'
                                                ,and
          1. Therightto appealaguilty verdict.

       3. Dism issalofCounts

          IfIcomply with m y obligations tm derthe plea ap eem ent,the United States will
    move,atsentenzing,thatlbe dismissed as a defendantin any remaining countts). I
    stipulate and agree the United States had probable cause to bdng a11the counts in the
    Indictm ent which are being dism issed under this ap eem ent, these charges were not
    frivolous,vexatiousorin bad faith,and 1am nota Kprevailing party'?with regardto these
    charges. lfurtherw aive any claim forattorney'sfeesand otherlitigation expensesarising
    outofthe investigation orprosecution pfthism atter.                         ''




                                                             Defendant'xInitîals: l 1 .



                                         Page2 of 12



Case 3:18-cr-00025-NKM-JCH Document 113 Filed 05/03/19 Page 2 of 12 Pageid#: 641
   B. SENTEN CIN G PRO W SION S

      1. G eneralM atters

         Pupuantto Fed.R.Crim.P.11(c)(1)(C),theUnited Statesand Iagree Ishallbe
   sentenced to a period ofincarceration w ithin the range of2/
                                                              7m onthsto 42 m onths. The
   partiesagree thisisareasonabl
                     ,           esentenceconsiderinha11ofthefactsandcircumstancesof
   thiscase. Iunderstand the Courtmustsentence mewithin thisrangeorrejecttheplea
   agreement. If,and only if,the Courtrejects the plea agreement,l willbe given an
   oppo> nity to withdraw m y guiltyplea. TheUnited Statesand Iagree al1othersentencing
   m atters,including,butnotlim ited to,supervised release,fines,and restitution,are leftto
   the Court's discretion. Because the parties have stipulated the agreed to sentence of
   im prisonm entis reasonable regardless ofthe guidelines calculations,Iwaive any rightl
   m ay have to any future reduction in sentence based on a change in the sentencing
   guidelines.

         Iunderstand Iw illhave an opportunity to review a copy ofm y presentence report
   in advance ofmy sentencinghearing and may fileobjections,asappropriate. Iwillhave
   an opportunity at m y sentencing hearing to present evideùce, bring witnesses, cross-
   exam ine any witnesse. the govem m ent calls to testify,and argue to the Courtwhat an
   appropriate sentenceshould be within the confm esoftheterm softhisam eem ent.

          I understand l w illnotbe eligible for parole dtlring any term of imprisonm ent
   im posed.

      2. Sentencine Guidelines

         Istipulate and agree thata11m atterspertaining to any ofthe colmtsofthe charging
   documentts), including any dismissed counts, are relevant conduct for purposes of
   sentencing.

         The parties agree the 2018 edition of the U nited States Sehtencing Guidelines
   M anualappliestoanyguidelinescalculation madepertainingtomy offensets).Istipulate
   thatthefollowing guidelinesectionts)areapplicabletomycondùct:
                       Aggravated A ssault
              2M .2 14 AssaultInvolvin Intentto Com m itAnotherFelon
         2M .2 1 + 2 Offense involvedm orethm1m inim al lannin
      2M .2 b (3 A + 3 Victim sustainedbodil in'u


                                                             Defendant'sInitials:
                                         Page 3 of 12



Case 3:18-cr-00025-NKM-JCH Document 113 Filed 05/03/19 Page 3 of 12 Pageid#: 642
             3B1.1(c + 2 Or anizer/leader
          The United States stipulatesthatthe guideline sectionts)setforth in this section
    should apply to m y conduct.

           Iunderstand otherguideline sectionsm ay be applicable to m y case and the United
    Statesand 1willbefreeto arguewhetherthese sectionsshould orshould notapply;to the
    extenttheargum entsarenotinconsistentwith thestipulations,recomm endationsand terms
    setforth in thisplea agreem ent.

           I understand the United States retains its rightto seek a sentence outsidç ofthe
    applicable guidelinerange.

          lagree to acceptresponsibility form y conduct. lf 1comply with m y obligations
    underthisplea agreem entand acceptresponsibility form y conduct,theUnited Stateswill
    recomm end the Courtgrant me a two-levelyeduction in m y offense level,pursuantto
    U.S.S.G.j3E1.1(a)and,ifapplicable,atsentencing,willmovethatIreceiveaone-level
    reduction in my offense level,pursuantto U.S.S.G.j 3E1.1(b),for purposes of any
    guidelines calculation. However,l stipulate thatif Ifailto acceptresponsibility for my
    conductorfailto comply with àny provision ofthisplea am eem ent,Ishould notreceive
    creditforacceptance ofresponsibility.

       3. M onetarv Obliaations

          a. SpecialA ssessm ents.Finesand Restitution

          l understand persons convicted of crim es are required to pay a mandatory
    assessmentof$100.00 perfelony countofconviction. lapee lwillsubmitto the U.S.
    Clerk'sOffice,a certified check,m oney order,orattorney'strustcheck,m adepayableto
    theSGclerk,U.S.D istrictCourt''forthe totalam ountdue form andatory assessm entsprior
    to entering m y pleaofguilty.

            lagreeto pay restim tion fortheentire scope ofm y crim inalconduct,including,but
    notlim ited to,a11m attersincluded as rrlevantconduct. ln addition,lagree to pay any
    restim tion required by law ,including,butnotlim ited to,am ountsduepursuantto 18 USC
    jj2259,3663,and/or3663A. 1understand and agreearequirement1payrestimtion for
    a1lofthe above-stated matterswillbeimposedupon measpartofany fmaljudgmentin
    thism atter.                            '



                                                              Defendant,xInîtu u: tl   .




                                         Page 4 of 12



Case 3:18-cr-00025-NKM-JCH Document 113 Filed 05/03/19 Page 4 of 12 Pageid#: 643
          I further agree to m ake good faith efforts toward paym ent of a1l m andatory
   assessments,restimtion and fines,with whatevermeanslhave atmy disposal. Iqgree
   failm eto do so willconstitutea violation ofthisagreem ent.lwillekecuteany docul ents
   necessary to release the ftm dslhave in any repository,bnnk,investm ent,other financial
   institution,or any other location in order to m ake partial or total paym enttow ard the
   m andatory assessm ents,restitution and finesimposed in my case.

          Ifully understand restitution and forlkiture are separatefinancialobligationswhich
   m ay be imposed upon a crim inaldefendant. 1furtherunderstand there isa processw ithin
   the D epartm ent of Justice whereby,in certain circum stances,forfeited funds m ay be
    appliedtorestimtionoblijations.Iunderstandnoonehasmadeanypromisestomethat
    such aprocesswillresultln a decrease in m y restitution obligationsin thiscase.

          lunderstand and agree,pursuantto 18 U.S.C.jj 3613 and 3664(119,whatever
    monetary penalties are imposed by the Courtwillbe due immediately and subjectto
    im m ediate enforcem entby thr United Statesasprovided forby stam te. Itmderstand ifthe
    Courtimposesa schedule ofpayments,thatscheduleisonly a mintmum scheduleof
    paym entsand notthe only m ethod,noralim itation on them ethods,availableto theUnited
    Statestoenforcethejudgment.
           Iagree to granttheUnited States a wage assir m ent,liquidate assets,orcom plete
    any othertaskswhich willresultin imm ediatepaym entin full,orpaym entin the shortest
    timeinwhich fu11paymentcanbereasonablypadeasrequiredunder18U.S.C.j3572(* .
           Iexpressly authorizetheUnited StatesAttom ey'sOffk etoobtain a creditreporton
    m ein orderto evaluate my ability to satisfy any financialobligation imposedby the Court.

          1agree the follow ing provisions,orwordsof similareffect,should be included as
    conditions ofprobation and/or supervised release:(1) Sl-f'he defendantshallnotify the
    Financial Litigation U nit,United States Attorney's Office,in writing,of any interestin
    property obtained,directly orindirectly,including any interestobtained underany other
    nam e,or entity,including a trust,pm nership or corporation afterthe execution of this
    agreementuntila11fines,restitution,m oneyjudgmentsandmonetaryassessmentsarepaid
    in 111''and (2)is'l'he Defendantshallnotify theFinancialLitigation Unit,United States
    Attom ey's Office,in writing,atleast30 dayspriortotransfening any interestin property
    owneddirectlyorindirectlybyDefendant,includinganyinterestheldorownedunderany
    other nam e or entity, includlng trusts, paM ership and/or corporations until a11 fm es,
    restitution,moneyjudgmentsandmonetary assessmentsarepaid in 111.'5



                                                               Defendant'sInitials:
                                          Page 5 of 12


Case 3:18-cr-00025-NKM-JCH Document 113 Filed 05/03/19 Page 5 of 12 Pageid#: 644
          The parties will also jointly recommend that as a condition of probation or
    supervised release,D efendant will notify the Financial Litigation Unit,United States
    Attom ey's Office,before Defendanttransfers any interestin property owned directly or
    indirectly by Defendant,including any interestheld or owned under any other nam e or
    entity,includingtrusts,partnership and/orcop orations.See 18U.S.C.j3664(14,(n).
           Regardlessofwhetherornotthe Courtspecifically directsparticipation orimposes
    a schedule of paym ents,I agree to fully participate in inm ate em ploym ent under any
    availableorrecomm endedprogram soperated by theBureau ofPrisons.

           lagreeanypaymentsmadebymeshallbeappliedfullytothenon-jointandsrveral
    portion ofmy outstanding restitution balance untilthe non-joiptand severalportion of
    restimtion ispaid in 1 11,unlessthe Courtdeterm inesthatto do so would cause ahardship
    toavictim oftheoffensets).
          b. Dutv to M akeFinancialDisclosure
                         .                  %.
                                               s

           Iunderstandin thiscasethereisapossibility substantialfinesand/orrestitution m ay
    be imposed. In order to assistthe United States as to any recomm endation and in any
    necessary collection ofthose sum s,lagree,ifrequested by theUnited States,to provide a
    complete and truthfulfm ancialstatementto theUnited StatesAttom ey'sOffice,within 30
    daysoftherequest.or3 dayspriorto sentencing,w  'hicheverisearlier, detailing a11incom e,
    expendim res,assets,liabilities,gifts and conveyances by m yself,m y spouse and m y
    dependentchildren and any cop oration,partnership orotherentity in which Ihpld orhave
    held an interest,forthe period starting on January 1stof the yearprior to the yearm y
    offense began and continuing through the date ofthe statement. This fmancialstatem ent
    shallbe submitted in aform acceptable tbtheUnited StatesAttorney'soffice.

           From the tim e of the signing of this ap eem ent or the date l sign the tinancial
    statem ent,whichever is earlier,l agree not to convey anything of value to any person
    w ithoutthe authorization oftheUnited StatesAttorney'sOffice.

          c. Understandinz ofCollection M atters

          1understand:

          1. aspartofthejudgmentinthiscaselwillbeorderedtopayoqeorm oremonetary
             obligations;                    .
          2. paym entshould bem ade asordered by the Court;


                                                              Defendant'sTaf/fl/.&'.- J
                                         Page 6 of 12



Case 3:18-cr-00025-NKM-JCH Document 113 Filed 05/03/19 Page 6 of 12 Pageid#: 645
          3. lmustmai1payments,bycashier'scheckormoneyorder,piyabletothe''Clerk,
             U .S.DistrictCourt''to: 210 Franklin Road,S.W .,Suite 540,Roanoke,Virginia
             24011;andincludemynameandcourtnumberon thecheck ormoneyorder;
          4. interest(unlesswaivedby theCourt)and penaltiesmustbeimposed forlateor
             mijsedpa#ments;
          5. theUnited Statesm ay filelienson m y real@ndpersonalproperty thatw illrem ain
             inplaceuntilmonetaryobligationsarepaidin 111,oruntilliensexpire(the.later
             of20yearsfrom dateofsentencingorrelease9om incarceration);               '
          6. iflretain counselto representm eregarding theUnited States'effortsto collect
             any of my ' m onetary obligations,I will imm ediately notify the United States  ,

             Attorney's Ofsce,ATTN : FinancialLitigation Unit,P.O.Box 1709,Roanoke,
             V irginia 24008r1709,in writing,ofthe factofm y legalrepresentation;and
             1, or m y attom ey if an attom ey will represent m e regarding collection of
             m onetary obligations, can contact the U .S. Attorney's Office's Financial
             Litigation Unitat540/857-2259.

   C.ADDITIONAL M ATTER S

       1. W aiverofRiehtto A ppeal

         Knowing that1have a rightofdirectappealofmy sentence lmder 18 U.S.C.j
   3742(a)andthegroundslisted therein,lexpresslywaivetherightto appealmy sentence
   on those grounds or on any ground. ln addition,Ihereby waive m y rightofappealasto
   any and a11otherissues in this m atter and agree Iw illnotfile a notice ofappèal. Iam
   knowingly and voluntarily wàiving any rightto appeal. By signing this agreem ent,Iam
   explicitly and H evocably directing m y attorney not to file a notice of appeal.
   N otwithstanding any otherlanguagetothec/a/m ry,Iam notwalving my righttoappeal
   orto havemy c///rae-y- /z/eazl/sceofappeal,astoany issuewhich cannotbewaived by
   law,ora c/cf,zthat18 E x$:G #2101 isunconstitutional- Iunderstand
                                                                   ,utheUnitedStates
    expressly reserves a11ofitsrightsto appeal. I agree and understand ifIl-
                                                                           lle any court
   docum ent(exceptforan appealbased on an issuethatcanàotbewaived,by law,ora
   collateralattack based on ineffectiveassistanceofcounsel)seekingto disturb,in any
   w ay,axiy order im posed in m y case such action shallconstitute a failure to com ply
   with a provision ofthisagreem ent.

       2. W aiver ofR iehtto Collaterallv Attack

          IwaiveanyrightImayhavetocollaterallyattack,in anyfutureproceeding,any
    orderissued in thism atter,unlesssuch attack isbased on ineffectw e assistanceofcolm sel,


                                                               Defendant'sInitials:
                                         Page 7 of 12


Case 3:18-cr-00025-NKM-JCH Document 113 Filed 05/03/19 Page 7 of 12 Pageid#: 646
    and agree Iwillnotfileany docum entwhich seeksto disturb any such order,unless luch
    filing isbased on ineffectiveassistance ofcounsel. Iagreeand understand thatlfI flle
    any courtdocument(exceptforan appeqlbased on an issuenototherwisewaived in
    this agreem ent; an appealbased on an issue that cannot be waived,by law ; or a
    collateralattack based on ineffectiveassistanceofcounsel)seekingtodisturb,in any
    way,any order im posed in my case,such action shallconstitute a failure to cpm ply
    with a provision ofthisagreem ent.

       3. Inform ation A ccessW aiver

           lknowingly and voluntarily agree to waive allrights,whetherasserted directly or
    by a representative,to requestor receive from any departm entor agency ofthe United
    States any records pertaining to the investigation orprosecution ofthis case,including
    withoutlim itation any recordsthatm ay be soughtunderthe Freedom oflnform ation Act,
    5U.S.C.j552,orthePrivacy Actof1974,5U.S.C.j552a.
       4. Deportation

          lunderstandif1am notacitizenoftheUnitedStateg,lmaybesubjecttodeportation
    from the United States,denied United States citizenship,and denied adm ission to the
    United Statesin thefuture,asaresultofmy conviction forthe offensets)towhich Iam
    pleading guilty.

       5. A dm issibilitv ofStatem ents

          I understand any statements I make (including this plea agreement, and my
    admission ofguilt)duringorinpreparationforanyguiltypleahearing,sentencinghearing,
    or otherhearing and any statem ents 1m ake orhave m ade to 1aw enforcem entagents,in
    any setting (including during a proffer),may be used againstme in this or any other
    proceeding. Iknowingly waive any right1m ay have underthe Constitution,any statm e,
    rule or other source of law to have such statem ents,or evidence derived from such
    statem ents,suppressed orexcluded 9om being adm itted into evidence and stipulate that
    such statem entscan be adm itted into evidence.

       6. AdditionalOblieations

          1agreenotto com m itany ofthefollowing acts:
                                                         z'


              . attemptto withdraw m y guilty plea;


                                                              Defendant'sInitials:
                                          Page 8 of 12



Case 3:18-cr-00025-NKM-JCH Document 113 Filed 05/03/19 Page 8 of 12 Pageid#: 647
            * deny lcomm itted any crim eto which 1havepled guilty;
            * makeoradoptany argumentsorobjectipnstothepresentencereportthatare
                 inconsistentwith thispleaagreem ent;
            * obstructjustice;
             .   failto com ply with any provision ofthispleaar eem ent;
             *   com m itany othercrim e;
             *   m ake a false statement;
             *   failto enter my plea ofguilty by M ay 3,2019 - the expiration date ofthis
                 plea agreem ent - unless a continuance is agreed to by the United States
                 A ttorney'sOffk e and grantedby theCourt;

      7. Com pletion ofProsecution

         The United states Attom ey's offk e forthe w estrrn Districtof Virginia and the
   UnitedstatesAttomey'sbficefortheCentralDistrictofCaliforniaagreethatiflcomply
   with m y obligationstm derthispleaagreem entand Iam sentencedby thisCourt,they will
                                                                       .

   notchargemewith anyadditionalviolationsof18U.S.C.j2101fortùeconductincluded
   in the statem entofOffense.                             '

   D.REG     DIES AVAILABLE TO TH E UM TED STATES

          I hereby stipulate and agree that the United States Attorney's office m ay,at its
   election,pursueany ora11ofthefollowing rem ediesifIfailto comply with any provision
   ofthisagreement: (a)declarethispleaagreementvoid;(b)refusetodismissanycharges;
   (c)reinstate any dismissed charges;(d) file new charges;(e)withdraw any substantial
   assistance motion m ade,regardless ofwhethersubstantialassistance hasbeen performed;
   (9 refusetoabidebyanyprovision,stipulations,and/orreçommendationscontainedinthis
   pleaagmement;or(g)takeanyotheractionprovidedforunderthisagreementorbystatute,
   regulation orcourtrule.

          In addition,Iam eeif,forany reason,m y conviction isjetasidç,orIfailto com ply
   with any obligation undertheplea agreem ent,theUnited Statesm ay file,by indictm entor
   information, any charges against m e which w ere filed and/or could have been fled
    concem ingthemattersinvolvediniheinstantinvestigation.Iherebywaivemydghtunder
   FederalRule ofCrim inalProcedure 7 to be proéeeded againstby indictm entand consent
   to thefling ofan inform ation againstm econcçrning any such charges.lalsoherebyw aive
    apy statm eoflimitationsdefenseasioany suchcharges.              r




                                                               Defendant'sInitials:
                                         Page 9 of 12


Case 3:18-cr-00025-NKM-JCH Document 113 Filed 05/03/19 Page 9 of 12 Pageid#: 648
          The rem edies setforth above are cumulative and not mutually exclusive. The
    United States'election ofany ofthese rem edies,otherth% declaring thisplea agreem ent
    void,doesnot,in aày way,term inàte m y obligation to comply with the terms oftheplea
    agreem ent. TheuseofSEiP'in thissection doesnotm ean Gdif,and only if.''
                                                         ,'



    E. G ENER AI,PRO W SION S

        1. Lim itation ofA ereem ent

           This agreem ent only binds the U nited States Attom ey's Office for the W estern
    DistrictofVirginia,exceptasprovided in Section C,paragraph 8 above. Otherwike,it
    doesnotbind any state orlocalprosecutor,otherUnited StatesAttom ey'sOfsce orother
    oflce oragency ofthe U nited StatesGovernm ent,including,butnotlim ited to,the Tax
    DivisionoftheUnitedStatesDepaftmentofJustice,ortheInternalRevenueServiceofthe
    United StatesDepartm entofthe Treasury. These individuals and agenciesremain free to
    prosecutemeforany offensets)committedwithintheirrespectivejurisdictions.
       2. EffectofM v Sienature

           Iunderstand m y signature on this agreementclp stitutes a binding offerby m eto
    enterinto thisagreem ent. Itm derstand theUnited Stateshasnotaccepted my offeruntilit
    signsthe agreement.

       3. EffectiveR epresentation

           Ihavediscussedtlzeterm softheforegoingpleaagreem entand al1m atterspertaining
    to thechargesagainstm ew ith m y attorney and am fully satisfiedw ith m y attorney and my
    attom ey's advice. Attllistim e,Ihave no dissa
                                                 'tisfaction orcomplaintw ith m y attorney's
    representation. lagreeto m akelcnown to the Courtno laterthan atthetim e ofsentencing
    any dissatisfaction orcomplaintlm ay havew ith m y attorney'srepresentation.

        4. M isconduct

           If I have any information concem ing any conduct of any governm ent attorney,
     agent,employee,orcontractorwhich couldbeconstrued asm isconductorân ethical,civil,
     orcrim inalviolation,lagreeto m akesuch conductknown to theUnited StatesAttorney's
     Office and ihe Court,in writing,as soon aspossible,butno laterthan my sentencing
    headng.



                                                               De
                                                                fendant'
                                                                       sfaz/zllr j
                                         Page 10 of 12



Case 3:18-cr-00025-NKM-JCH Document 113 Filed 05/03/19 Page 10 of 12 Pageid#: 649
          5. FinalM atters

           lunderstand athorough presentence investigation willbe conducted and sentencing
    recom m endationsindependentoftheUnited StatesAttom ey'sOfficewillbem adeby the
    presentence preparer,which the Courtm ay adoptortake into consideration. Iunderstand
    any calcplation regarding the guidelinesby the United States Attorney'sOffice orby m y
    attorneyisspeculativeandisnotbindingupon theCourt,theProbation OfficeortheUnited
    StatesAttorney's Office. No guaranteehasbeen m ade by anyone regarding the effectof
    theguidelineson m y case.

              ltm derstand the prosecution w illbe free to allocute or describe the natpre ofthis
       offense and the evidence in this case aild m ake any recom m endations notprohibited by
                                              ,

       thisagreem ent.

              Iunderstand the United States retainsthe right,notwithstanding any provision in
       thisplea agreem ent,to inform the Probation Office and the Courtofa11relevantfacts,to
       addresstheCourtwith respectto thenatureand seriousnessoftheoffensets),torespond
       to any questions raised by the Courq to correçtany inaccuracies or inadequacies in the
       presentencereportand to respond to any statem entsm adeto the Courtby oron behalfof
       the defendant.

             I willingly stipulate there is a suffk ient factualbasis to supporteach and every
       materialfactualallegation contained within the charging documentts) to which I am
       pleading guilty.

               Iunderstand this agreementdoesnotapply to any crim esorx    chargçsnotaddressed
       in this agreement. ltmderstand ifIshould testify falsely in this orin arelated proceeding
       Imaybeprosecuted forperjtlry and statementsImay have given authoritiespursuantto
       thisagreementm ay beused againstm e in such aproceeding.

             lunderstand my attom e/willbefreeto argueany mitigatingfactprson mybehalf;
       totheextentthey arenotinco'nsistentWiih'tietermsofthisagreem'ent.''v
                                                                          lundèfgtandIwill
   .
       havean opportunity to personally addresstheCourtpriorto sentence being imposed.

             Thiswriting setsforth the entireunderstanding between thepartiesand constitutes
       thecompletepleaagreementbetweep tfleU'nited StatesAttorzey forthe W estern District
                                                                              x

       ofVirginia and me, Mnd.nè otheréddtlipm l.ierm sor agreementsshall'be eùtered except
                                                   .

       and unlessthose otherterm sor am eem entsaré in w liting and signed by the pârties.This
       plea agreem entsupersedesà11priortm derstandings,promises,agreem ents,or conditions,


                                                                   Defendant'sInltlals:       ..
                                             Page 11 of 12


Case 3:18-cr-00025-NKM-JCH Document 113 Filed 05/03/19 Page 11 of 12 Pageid#: 650
    ifany,betw een theUnited Statesand m e.

           lhave consulted w ith m y attorney and fully understand a11m y dghts. lhave read
    thisplea agreem entand carefully reviewed every partofitwith m y attorney. 1understand
    this agreem ent and l voluntarily agree to it. I have not been coerced,threatened,or
    prom ised anything other than the term s of this plea agreem ent, described above, in
    exchange form y plea ofguilty. Being aware of allofthe possible consequences ofm y
    plea,lhaveindependqntly decided to enterthispleaofm y ow n freewill,and am affinhing
    thatagreementon this date and by my signaturebelow.


    Ilate:   lksrk ï tj                                     '          M

                                             BenjaminDrakeDalèv Defendant
    1have fully explained a11rightsavailableto my clientwith respectto theoffenseslisted in
    the pending charging documentts). I have carefully reviewed every partofthisplea
    agreem entw ith m y client. To m y knowledge,my client's decision to enter into this
    agreem entisan informed and voluntary one.

             lfIwillcontinuetorepresentm y clientregarding theUnitedStates'effortsto collect
    any monetyy obligatiohs,Iwillnotify the United States Attorney's Oftke,ATTN:
    FinancialLltlgation Unit,P.O .Box 1709,Roanoke,Virginia 24008-1709,in writing,of
    thefactofmy continued legalrejresentation within 10 daysoftheentry ofjudgmentin
    thiscase.       '


    Ilate:1/ç/l3                                f
                                                o
                                             Lisa M .Lo sh
                                             C ounsel rD ef       nt


    Date: S--i - 1q                             (-
                                             Thom asT.Cullen
                                             U nited StatesAttorney


    Date:s,//y                               Christ pher R.K av augh
                                             A ssistantU nited tates A ttorney



                                                                Defendant'sInltlals:
                                          Page 12 of 12



Case 3:18-cr-00025-NKM-JCH Document 113 Filed 05/03/19 Page 12 of 12 Pageid#: 651
